                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY




   GEORGE COX, JR.,
                                      1:17-cv-08658-NLH
                      Plaintiff,
                                      OPINION
   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.



APPEARANCES:

LAUREN S. TOVINSKY
JACOBS SCHWABLE & PETRUZELLI PC
10 MELROSE AVENUE - SUITE 340
CHERRY HILL, NJ 08003

     On behalf of Plaintiff

STEPHEN M. BALL
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET - SIXTH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability



                                  1
Insurance Benefits (“DIB”) 1 and Supplemental Security Income

(“SSI”) 2 under Title II and Title XVI of the Social Security

Act.    42 U.S.C. § 401, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time between January 8, 2010 through June 30,

2010 for DIB, and between September 14, 2012 through October

13, 2013 for SSI.    For the reasons stated below, this Court

will affirm that decision.

I.     BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff, George Cox, Jr., protectively filed for DIB

and SSI on September 14, 2012. 3   Plaintiff claims that he is

entitled to these benefits due to the following impairments:



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or
disabled. 42 U.S.C. § 1381 et seq.
3 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.

                                   2
status-post multiple fall injuries (including distal radius

fracture of his right wrist), radial neuropathy of the left

wrist, osteoarthrosis of the dorsal spine, cervical

radiculopathy, and depressive disorder.

     Plaintiff had previously filed for DIB and SSI on

February 8, 2007, claiming a disability onset date of June 6,

2005.   On January 7, 2010, the Commissioner issued a final

decision denying those prior claims.

     Because of that prior adjudicated period, Plaintiff’s

earliest possible onset date for DIB in this case is January

8, 2010. 4   To be entitled to DIB, therefore, he had to show he

was disabled on or after January 8, 2010, and on or before

June 30, 2010, which is the date Plaintiff was last insured

for DIB. 5   For SSI, because Plaintiff returned to work on

October 13, 2013, 6 Plaintiff must demonstrate that he was



4 Plaintiff was 42 years old as of January 8, 2010, which
classified him as a “younger person.” 20 C.F.R. § 404.1563
(“If you are a younger person (under age 50), we generally do
not consider that your age will seriously affect your ability
to adjust to other work.”).
5 To establish a period of disability for DIB, a claimant must
have disability insured status in the quarter in which he
became disabled or in a later quarter in which he is disabled.
20 C.F.R. §§ 404.131.
6When Plaintiff filed the instant complaint against the
Commissioner of Social Security, he claimed to be “totally

                                  3
disabled on or after September 14, 2012, and on or before

October 13, 2013. 7

     Even though Plaintiff’s claims for DIB and SSI presented

two separate periods of disability, the ALJ considered whether

Plaintiff was totally disabled between January 8, 2010 and

October 13, 2013.     On August 2, 2016, the ALJ determined that

Plaintiff was not totally disabled during this period.     The



disabled and [un]able to perform any work which is available
to him within the national economy.” In conjunction with his
complaint, Plaintiff also filed an application to proceed
without prepayment of fees (“IFP application”) based on
indigency. However, his affidavit in support of his IFP
application revealed Plaintiff was employed. Because
Plaintiff’s claim in his complaint that he was currently
totally disabled and not able to perform any work was
inconsistent with his attestation that he is currently
employed, the Court issued an Order directing Plaintiff to
file any amended pleading to ensure that Plaintiff complied
with Federal Rule of Civil Procedure 11. (Docket No. 2.)
Plaintiff ultimately withdrew his IFP, paid the filing fee,
and after a second Order to Show Cause (Docket No. 11) filed
an amended complaint (Docket No. 12), which addressed the
Court’s concern, with Plaintiff clarifying that he is
appealing the denial of benefits for a closed period of
disability spanning from January 8, 2010 until he began
substantial gainful activity on October 13, 2013.

7 The relevant period for Plaintiff’s SSI claim begins with his
September 14, 2012 application date, through the date
Plaintiff returned to work on October 13, 2013. See 20 C.F.R.
§ 416.202 (claimant is not eligible for SSI until, among other
factors, the date on which he files an application for SSI
benefits); 20 C.F.R. § 416.501 (claimant may not be paid for
SSI for any time period that predates the first month he
satisfies the eligibility requirements, which cannot predate
the date on which an application was filed).

                                   4
Appeals Council affirmed that decision on September 11, 2017,

thus rendering the ALJ’s decision final.       Plaintiff brings

this civil action for review of the Commissioner’s decision.

II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”       42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”       Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.   See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.



                                   5
1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).   Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.    Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful



                                  6
court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained
          the weight he has given to obviously
          probative exhibits, to say that his
          decision is supported by substantial
          evidence approaches an abdication of the
          court’s duty to scrutinize the record as a
          whole to determine whether the conclusions
          reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).

     Although an ALJ, as the fact finder, must consider and

evaluate the medical evidence presented, Fargnoli, 247 F.3d at

42, “[t]here is no requirement that the ALJ discuss in its

opinion every tidbit of evidence included in the record,” Hur

v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004).     In terms of

judicial review, a district court is not “empowered to weigh

the evidence or substitute its conclusions for those of the

fact-finder.”    Williams, 970 F.2d at 1182.   However, apart

from the substantial evidence inquiry, a reviewing court is

entitled to satisfy itself that the Commissioner arrived at

his decision by application of the proper legal standards.

Sykes, 228 F.3d at 262; Friedberg v. Schweiker, 721 F.2d 445,

447 (3d Cir. 1983); Curtin v. Harris, 508 F. Supp. 791, 793

(D.N.J. 1981).




                                  7
     B.    Standard for DIB and SSI 8

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).

     Under this definition, a Plaintiff qualifies as disabled

only if his physical or mental impairments are of such

severity that he is not only unable to perform his past

relevant work, but cannot, given his age, education, and work

experience, engage in any other type of substantial gainful

work which exists in the national economy, regardless of




8 The standard for determining whether a claimant is disabled
is the same for both DIB and SSI. See Rutherford v. Barnhart,
399 F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599.
Parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (because the law and regulations governing the
determination of disability are the same for both DIB and SSI
the Court provided citations to only one set of regulations).

                                  8
whether such work exists in the immediate area in which he

lives, or whether a specific job vacancy exists for him, or

whether he would be hired if he applied for work.    42 U.S.C. §

1382c(a)(3)(B) (emphasis added).

     The Commissioner has promulgated regulations 9 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-

step process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P,
          Appendix 1 and has lasted or is expected to last for
          a continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done
          in the past (“past relevant work”) despite the
          severe impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the
          claimant’s ability to perform work (“residual
          functional capacity”), age, education, and past work
          experience to determine whether or not he is capable
          of performing other work which exists in the
          national economy. If he is incapable, he will be
          found “disabled.” If he is capable, he will be

9 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Because the ALJ issued her
decision prior to that effective date, the Court must employ
the standards in effect at the time of his decision.

                                   9
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).

      Entitlement to benefits is therefore dependent upon a

finding that the claimant is incapable of performing work in

the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).       In the first four steps of

the analysis, the burden is on the claimant to prove every

element of his claim by a preponderance of the evidence.       See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”       Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

      C.     Analysis

      At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability through the end of the relevant time period.       At



                                     10
step two, the ALJ found that Plaintiff’s status-post multiple

fall injuries (including distal radius fracture of the right

wrist), radial neuropathy of the left wrist, osteoarthrosis of

the dorsal spine, cervical radiculopathy, and depressive

disorder were severe.   At step three, the ALJ determined that

Plaintiff’s severe impairments or his severe impairments in

combination with his other impairments did not equal the

severity of one of the listed impairments.   Plaintiff did not

have any past relevant work, but the ALJ then determined that

Plaintiff’s residual functional capacity (“RFC”) rendered him

capable of performing unskilled work at the light exertional

level (steps four and five). 10

     The ALJ determined Plaintiff’s RFC to be as follows:

     After careful consideration of the entire record, the
     undersigned finds during the period of January 8, 2010
     through October 13, 2013, the claimant had the residual
     functional capacity to perform light work as defined in
     20 CFR 404.1567(b) and 416.967(b) except he was able to
     walk/stand up to 6 hours per day but for no more than 1
     hour at a time and then would need to sit/shift positions
     for 4-5 minutes while remaining on task. He was not able
     to climb ladders/ropes/scaffolds. He could not work

10See 20 C.F.R. § 404.1568 (explaining that unskilled work “is
work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time”);
20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”).


                                  11
     around heights or operate dangerous machinery (defined as
     machines that cut or shear). He could occasionally climb
     ramps/stairs and occasionally stoop. He could perform no
     more than frequent handling with the non-dominant right
     hand. He was able to understand, remember and carry out
     routine instructions consistent with unskilled work. He
     was limited to low-stress work (defined as routine work
     having no fast production-rate pace, such as an assembly
     line). He would be off-task 5% of an 8-hour workday, in
     addition to normal breaks.

(R. at 14-15.)

     Based on that RFC and the hypotheticals posed by the ALJ

to the Vocational Expert (“VE) at the hearing, the VE

testified that someone with Plaintiff’s RFC would be capable

of performing jobs such as an information clerk, mail clerk,

and office helper. 11   (R. at 19.)

     Plaintiff argues that the ALJ erred in her RFC assessment

in two ways.     Plaintiff contends that the ALJ found the

impairment to Plaintiff’s left wrist to be “severe” at Step

Two, but the ALJ did not accommodate that severe impairment in

the RFC assessment.     Plaintiff also contends that the ALJ

erred in not finding his mental impairments, other than his

depression, to be severe at Step Two, and then failed to




11The ALJ also questioned the VE if jobs existed with
Plaintiff’s RFC but at the lowest exertional level – sedentary
– and the VE testified that such jobs would be call-out
operator, surveillance system monitor, and charge account
clerk. (R. at 19.)

                                  12
consider all of his mental impairments, independently or in

combination with his physical impairments, in the RFC

assessment.

     The ALJ was tasked with determining whether, from January

18, 2010 through October 13, 2013, Plaintiff suffered from

medically determinable physical or mental impairments that

lasted, or were expected to last, for a continuous period of

least twelve months.   20 C.F.R. §§ 404.1509, 416.909.   Once

the ALJ made that finding, the ALJ was required to determine

if those impairments precluded Plaintiff from engaging in any

substantial gainful work which exists in the national economy,

thus rendering Plaintiff disabled during this closed period.

42 U.S.C. § 423(d)(2)(A).   The Court finds that substantial

evidence supports the ALJ’s conclusion that Plaintiff did not

suffer from medically determinable impairments that lasted at

least 12 months between January 18, 2010 and October 13, 2013

which precluded his ability to work during that time.

     In June 2005, Plaintiff fell off a roof, and he fractured

his right wrist and sustained nerve damage to his left side.

Following that accident, Plaintiff claims that he suffered

from pain in his wrists, low back, shoulder and legs, with

good days and bad days.   Plaintiff also claims that the



                                13
accident and resulting injuries and pain caused him to become

depressed, along with difficulty focusing, intermittent

auditory hallucinations, and suicide attempts.   Plaintiff

states that he self-medicated with drugs and alcohol during

that time until October 2013, when he overcame his

polysubstance abuse.

     As detailed by the ALJ in her decision and evidenced by

the record, Plaintiff’s primary treating source for his

physical and mental impairments was the emergency department

(“ED”) at two hospitals.   With regard to his physical

impairments, from July 2011 through May 2013, Plaintiff self-

reported to the ED eight times complaining mainly of back

pain.   While the examinations found some minimal tenderness,

the diagnostic testing and physical examinations revealed

normal findings for Plaintiff’s overall physical condition and

noted no limitations on his use of his upper extremities.

     On October 6, 2012, it was noted in the ED treatment

notes that for the previous six months, Plaintiff had filled a

monthly prescription for 50 oxycodone and 50 Xanax, and that

Plaintiff had just filled the prescription five days before

that ED visit for his “recurrent back pain.”   The treatment

notes also related that since September 2011, Plaintiff



                                14
obtained 29 prescriptions from six providers filled at 10

pharmacies by using three different addresses.   Plaintiff was

informed that the ED would not be able to continue to

supplement his prescriptions.

     For Plaintiff’s mental impairments, on December 3, 2011,

Plaintiff self-reported to the ED complaining of a suicide

attempt the night before when he tried to hang himself.    An

examination of his neck appeared normal, and a drug screen

test was positive for benzodiazepines and opiates.   He was

diagnosed with major depressive disorder and discharged.    The

next day he returned to the ED complaining of back pain, and

his psychological examination was normal.

     On February 28, 2012, Plaintiff walked into the ED

complaining of anxiety, depression, decreased concentration

and ability to sleep, but his psychological examination was

normal.   Plaintiff was diagnosed with anxiety, given Percocet

and Xanax, and discharged.   The exact same scenario occurred

on March 17, 2012.

     On March 21, 2013, Plaintiff voluntarily admitted himself

to an in-patient treatment center.   Two weeks before,

Plaintiff had been admitted to a different facility for

cutting his right wrist with a box cutter.   Plaintiff reported



                                15
that the night of the incident on March 4, 2013, he binged on

alcohol.   When he entered the in-patient treatment center on

March 21, 2013, Plaintiff tested positive for benzodiazepines

and opiates.   Plaintiff was discharged on April 23, 2013, with

the diagnosis of Bipolar Disorder, Personality Disorder, low

back pain, poor coping skills, relationship problems, drug use

problems, and a GAF at discharge of 50. 12   Plaintiff was

instructed to maintain his medications, which no longer

included Percocet, obtain out-patient therapy, and attend

Alcoholics Anonymous and Narcotic Anonymous meetings.

     On May 6, 2013, Plaintiff voluntarily admitted himself to




12The GAF Scale ranges from zero to one-hundred. An
individual's “GAF rating is within a particular decile if
either the symptom severity or the level of functioning falls
within the range.” “[I]n situations where the individual's
symptom severity and level of functioning are discordant, the
final GAF rating always reflects the worse of the two.” “In
most instances, ratings on the GAF Scale should be for the
current period (i.e., the level of functioning at the time of
the evaluation) because ratings of current functioning will
generally reflect the need for treatment or care.” Gulin v.
Commissioner, 2014 WL 1466488, 4 n.2 (D.N.J. 2014) (citing
American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders 34 (4th ed. text rev. 2000) (“DSM–
IV–TR”)). A GAF rating of forty-one to fifty indicates that
an individual has symptoms deemed Serious (e.g. suicidal
ideation, severe obsessional rituals, frequent shoplifting),
or any serious impairment in social, occupational, or school
functioning (e.g., no friends, unable to keep a job). DSM–IV–
TR 34.


                                16
a different in-patient center, where he stayed for a week.

Plaintiff complained of suicidal ideation, and tested positive

for marijuana and PCP. 13   Plaintiff reported that he had failed

to comply with his medication and follow-up care regimen from

March.   Once his medications were restarted, he reported

improved mood and was amenable to outpatient care.    His mental

status examination at discharge related:

     Yesterday when I met with the patient he was awake,
     alert, and oriented x3. He was cooperative to interview.
     He reported his mood was "all right." Affect was full in
     range and appropriate. Thought process was logical and
     future oriented. Content was related to questioning. No
     delusions or symptoms of psychosis were noted. He was
     denying suicidal or homicidal ideation. Insight and
     judgment appeared fair. Memory and concentration were
     intact.

(R. at 514.)   Plaintiff’s diagnosis at discharge was “mood

disorder, rule out bipolar disorder, marijuana abuse, rule out

PCP abuse.”

     By October 2013, Plaintiff reported that after he was

discharged from the hospital, he regained some clarity and a

sense of purpose.   To his credit, he overcame his

polysubstance abuse and started a part-time job as a warehouse

worker that evolved into full-time employment.




13Plaintiff denied he intentionally used PCP and believed that
the marijuana was laced with PCP.

                                  17
     Plaintiff challenges the ALJ’s assessment that during the

period of January 2010 and October 2013, he retained the

ability to perform light, unskilled work.   For his physical

impairments, Plaintiff points out that the ALJ specifically

included a restriction for his right hand, but not for the

injury to his left wrist, which the ALJ had found to be a

severe condition.   Plaintiff argues this incongruity shows

that the RFC assessment was flawed.

     The Court does not agree.   The RFC assessment takes into

consideration all of a claimant’s impairments in combination,

including those that the ALJ has found to be severe, as well

as those that are not deemed to be severe at Step Two.    See 20

C.F.R. § 404.1545(a)(2) (“We will consider all of your

medically determinable impairments of which we are aware,

including your medically determinable impairments that are not

‘severe,’ as explained in §§ 404.1520(c), 404.1521, and

404.1523, when we assess your residual functional capacity.”).

While assessing those severe and non-severe impairments in

combination when formulating the RFC, the ALJ is not required

to specify each impairment’s impact on the overall RFC

determination.   Although RFC assessments, like the one here,

often contain some specific limitations, the determination of



                                 18
an exertional level and skill level that a claimant can

perform encompasses all impairments in order to reflect what

the claimant can still do despite his limitations.    20 C.F.R.

§ 416.945(a); Garrett v. Commissioner of Social Sec., 274 F.

App’x 159, 163 (3d Cir. 2008) (citing 20 C.F.R. § 404.1520(e),

(f)) (“At step four, the Commissioner determines whether,

despite her severe impairments, the claimant retains the RFC

to perform her past relevant work.”).

      In this case, the ALJ determined that Plaintiff was

capable of unskilled work at the light exertional level.    That

meant Plaintiff was able to lift no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up

to 10 pounds.   20 C.F.R. § 404.1567.   Such a finding is in

contrast to a finding of medium work (lifting more than 50

pounds at a time with frequent lifting or carrying of objects

weighing up to 25 pounds), heavy work (lifting no more than

100 pounds at a time with frequent lifting or carrying of

objects weighing up to 50 pounds), or very heavy work (lifting

objects weighing more than 100 pounds at a time with frequent

lifting or carrying of objects weighing 50 pounds or more).

Id.

      Thus, implicit in the finding that Plaintiff was capable



                                19
of light work is the acknowledgment that all his impairments –

including his severe impairment of the left wrist – were

physically limiting to that degree.     Moreover, the ALJ clearly

contemplated how the left wrist condition affected the RFC

determination, specifically noting that Plaintiff’s fairly

extensive medical records revealed “few references to left

upper extremity symptoms.”    (R. at 18.)

     Additionally, it is Plaintiff’s burden at Step Four to

demonstrate that he lacked sufficient RFC to perform any work.

Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999).     The

medical records reviewed by the ALJ, as well as Plaintiff’s

testimony, did not show that Plaintiff’s left wrist required a

more specific limitation.    With regard to the specific

limitation for Plaintiff’s right wrist, the ALJ explained,

“Though he complained of residual right wrist pain from 2005

fall injury, physical examinations revealed normal range of

motion and strength of this extremity, with few references to

left upper extremity symptoms.     Nonetheless, the undersigned

has adopted a handling limitation to accommodate his purported

right wrist pain.”   (R. at 18.)

     The Court recognizes a superficial inconsistency between

a finding of a severe left wrist condition at Step Two and the



                                   20
absence of a specific limitation for the left wrist at Steps

Four and Five.    However, the regulations and the decisional

law do not require, as Plaintiff seems to contend, that every

severe condition must have a mirror image limitation when

determining an RFC.    The Plaintiff cites no law for that

proposition and we can find none.     What is required is that

the ALJ consider the relevant medical conditions in the

context of the medical record as a whole.     Here, the ALJ

acknowledged the Plaintiff’s left wrist complaint, assessed it

in the context of the overall medical record, and plainly gave

it appropriate weight in arriving at her assessment of a light

exertional RFC.    Where, as here, the ALJ endeavored to address

all of Plaintiff’s complaints in the RFC determination, even

ones that were not severe or well-supported, along with the

severe impairments determined at Step Two there is no error. 14


14In a related argument, Plaintiff contends that the ALJ erred
in the RFC determination at Step Five by finding Plaintiff
capable of jobs that require frequent bilateral handling,
despite his severe left wrist impairment. This argument fails
for two reasons. First, since the ALJ did not err in the RFC
assessment it follows that the jobs based on that RFC are
proper. Second, Plaintiff argues that the majority of jobs
require bilateral handling, but does not contend that all the
jobs require that function. Because the ALJ found at least
one job that exists in sufficient numbers in the national
economy that Plaintiff is capable of performing even if he had
more restrictions in bilateral handling, this does not
constitute reversable error. See Reed v. Commissioner, 2018

                                 21
     Turning to Plaintiff’s argument that the ALJ erred in

failing to consider Plaintiff’s mental impairments in the RFC,

the Court finds that the ALJ properly supported her

assessment.   As detailed above, Plaintiff suffered from

depression, which the ALJ found to be severe, along with

various other diagnoses, and he presented himself to the

emergency department for two incidents of attempted suicide.

For the first incident, the ED reported Plaintiff to have a

normal psychological evaluation the next day when he returned

to the ED for back pain seeking pain medication.

     As for the second incident, Plaintiff admitted it was

after a night of binge drinking, and upon admission he tested

positive for opiates.   After in-patient care, the elimination

of Percocet, and a psychiatric medication regimen that proved

effective, Plaintiff was discharged.   A few months later,

Plaintiff failed to follow his treatment plan, and he returned




WL 5617549, at *6 (D.N.J. Oct. 30, 2018) (citing Nalej v.
Berryhill, 2017 WL 6493144, at *11 (D.N.J. 2017) (citing 20
C.F.R. § 416.966(b))(explaining that SSA regulations provide
that work exists in the national economy when there is a
significant number of jobs in one or more occupations that an
individual can perform, and holding that even if the ALJ erred
in finding the plaintiff capable of performing two of three
jobs, he did not err as to the third job, and that finding as
to only one job was sufficient to support his determination
that the plaintiff was not disabled)).

                                22
to in-patient treatment, testing positive for marijuana and

PCP.    Once he resumed his medications, he was discharged with

a positive outlook.

       The ALJ reviewed this evidence, as well as Plaintiff’s

testimony, and found that even though Plaintiff had two

episodes of decompensation, Plaintiff otherwise had mild

restrictions in daily living activities, mild difficulties in

social functioning, and moderate difficulties in

concentration, persistence, and pace.    (R. at 13, 14.)   To

accommodate these restrictions, the ALJ limited Plaintiff to

unskilled work in a low-stress environment.    Other than during

the two periods of in-patient treatment in March and May 2013,

the evidence does not refute that Plaintiff was capable of

“work which needs little or no judgment to do simple duties

that can be learned on the job in a short period of time.”      20

C.F.R. § 404.1568 (defining “unskilled work”).    Indeed, less

than six months later, Plaintiff returned to work as a

warehouse worker, which is work that falls into the unskilled

category.    See Braker v. Commissioner of Social Security, 2017

WL 374476, at *8 (D.N.J. 2017) (explaining that the VE

testified that a warehouse worker (DOT 922.687-058) is

classified as unskilled labor at medium exertional level);



                                 23
Brando v. Colvin, 2017 WL 2364194, at *11 (D.N.J. 2017)

(same).

     Plaintiff argues that being in in-patient treatment for

several weeks during the relevant time period would have

precluded him from working at any job during that time.    That

is not the relevant test for DIB or SSI, however.   The

definition of “disability” under the SSA is the “inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment or

combination of impairments that can be expected to result in

death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.”   (R. at 10.)

     Although Plaintiff was unable to work while hospitalized,

those episodes of decompensation cumulatively lasted only

several weeks, and not for at least 12 months.   As explained

above, the ALJ determined that for the remainder of the

relevant time period, Plaintiff was capable of light,

unskilled work.   Moreover, Plaintiff’s in-patient treatment

occurred five and seven months before he returned to work,

which also refutes the 12-month durational requirement.    See,

e.g., Lee v. Commissioner Social Sec., 248 F. App’x 458, 461,

(3d Cir. 2007) (stating that the claimant’s return to work was



                                24
not dispositive of her eligibility for a closed period of

disability, but concluding that the claimant’s return to the

workforce was appropriately considered by the ALJ in resolving

the claimant’s application for a closed period of disability

from December of 1996 to July of 2002, the month immediately

preceding her return to the workforce).     Consequently, the

Court finds that the ALJ did not err in her assessment of

Plaintiff’s mental impairments.

III. CONCLUSION

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   The Court finds in this case the ALJ’s determination

that Plaintiff was not totally disabled between January 8,

2010 and October 13, 2013 is supported by substantial

evidence.   The decision of the ALJ is therefore affirmed.

     An accompanying Order will be issued.

Date: December 10, 2018                  s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  25
